Case 19-30362       Doc 45     Filed 05/05/20 Entered 05/05/20 13:22:26     Desc Main
                                 Document     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                               )
 In re:    Talma Jarrett                       )       19 B 30362
           Vivian Jarrett                      )
                Debtor(s),                     )       Judge Timothy A. Barnes
                                               )

                                     Notice of Objection


          The Trustee objects to the Motion.




                                               Marilyn O. Marshall,
                                               Standing Trustee


                                               /s/ O. Anthony Olivadoti
                                               By: O. Anthony Olivadoti



 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 224 South Michigan
 Suite 800
 Chicago, IL 60604
 (312) 431-6532
